JUDGE COFER
delivered the opinion op the court.
“ Neither a void judgment, nor a judgment against a defendant who shall have been only constructively summoned, and shall not have appeared in the action, nor any judgment which can be set aside or modified by the court which rendered it, upon motion made after the term during which it was rendered, shall be reversed or modified by the Court of Appeals until a motion to set aside or modify the judgment *75shall have been made in the inferior court and overruled.” (Sec. 763, Bullitt’s Code.)
The sole ground upon which a reversal is sought in this case is that the Franklin Circuit Court had no jurisdiction at its June term to render a judgment in an action such as this was.
If the judgment was rendered at. a time when the court had no jurisdiction to render it, it is of course void.
No motion was made in the circuit, court to set the judgment aside, and if the appellant be right in supposing the court had no jurisdiction, then this court has no jurisdiction to reverse the judgment. It results therefore that we can only take jurisdiction of the appeal by first deciding against the appellant the . only question relied on for a reversal. This court will not entertain jurisdiction when, conceding all the appellant claims, it has none.
Appeal dismissed.